Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811296970.5, filed on 11/01/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 is being considered by the examiner.
Drawings
The drawing submitted on 10/30/2019 is been accepted by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claim Interpretation
Claim 14-20 interpretation under 112(f) has been withdrawn due to amendment and cancellation of the claims.
Claim Rejections - 35 USC § 112
Rejection of Claims 14 and 20  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to amendment and cancellation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8, and 13, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rand (US 2016/0036962 A1) in view of Konchitsky et al.(US 2011/0071821 A1).
Regarding Claims 1 and 7, Rand teaches: An audio processing method, wherein a mobile terminal and a vehicle terminal are in a connected state, the method is applied to the mobile terminal, and the method comprises: playing a first audio (phone playing music) synchronously with the vehicle terminal(outputting phone music through pairing or Bluetooth connection with car audio system or speakers), wherein an amplitude corresponding to the first audio when being played by the mobile terminal is 0 ([0100] Media cancellation: Because existing noise-cancellation mechanisms assume noise is ambient and unpredictable, prediction and cancellation can be improved by considering the source of the noise, which is often the same as the device that can cancel it (e.g. a phone playing music that comes through a car's speakers with which the phone is paired or connected). [0193] To illustrate this concept, imagine a smart phone is being used to play music through a car's speaker system via a Bluetooth connection (or a cord). Note: in a paired or Bluetooth or cord connection the output amplitude corresponding to the phone music through phone speaker is 0, since the music is outputted through car speakers.); obtaining a recorded audio of a current environment, wherein the recorded audio comprises the first audio played by the vehicle terminal (music) and a second audio (voice signals) for voice recognition ([0098] Auto Ducker: this provides a novel technique to mix VoIP and background music. [0099] Adjustable Speech Recognition Setting: would be used to improve voice detection and work in conjunction with the auto ducker. [0101] Voice & Audio Clip: Traditional audio clips are one of two things: a clip inserted from an existing audio file, or a recording of the microphone. Embodiments of the invention are designed to enable the simultaneous recording of background streams with voice over as detected through the microphone, in real time, splitting the audio streams into two pieces but recording them simultaneously and having an option to process each individually before superimposing into a single signal.); and eliminating, according to the first audio played by the mobile terminal, the first audio played by the vehicle terminal (music signal that is being fed to the car speakers ) in the recorded audio (recording voice while music playing through car speakers, i.e. recording audio signals from media and voice signals together) to obtain the second audio(voice); wherein the eliminating, according to the first audio played by the mobile terminal, the first audio played by the vehicle terminal in the recorded audio to obtain the second audio comprises: performing a resampling processing (periodically sample the background noise, i.e. the music signal that is being fed to the speakers by ducking voice frequency range) on the first audio played by the mobile terminal to obtain a third audio (sample background noise, i.e. microphone recording the background  music output by car audio system as periodically sample background noise); processing on the third audio to obtain a fourth audio (The opposite signal based on the noise signal) ([0101] Voice & Audio Clip: Traditional audio clips are one of two things: a clip inserted from an existing audio file, or a recording of the microphone. Embodiments of the invention are designed to enable the simultaneous recording of background streams with voice over as detected through the microphone, in real time, splitting the audio streams into two pieces but recording them simultaneously and having an option to process each individually before superimposing into a single signal.); eliminating the first audio played by the vehicle terminal in the recorded audio to obtain the second audio by taking the fourth audio as a reference audio (The opposite signal as a reference fourth audio based on the noise signal could then be superimposed at the microphone in order to cancel it) ([0098] A further refinement would include the ability to duck a specific frequency range, generally the voice frequency range. [0100] Media cancellation: Because existing noise-cancellation mechanisms assume noise is ambient and unpredictable, prediction and cancellation can be improved by considering the source of the noise, which is often the same as the device that can cancel it (e.g. a phone playing music that comes through a car's speakers with which the phone is paired or connected). In one sense, media cancellation would be similar to echo cancellation, in the sense that a known signal is subtracted at a point where it is not desired, such as a microphone. The architecture of the code required to determine the signal to cancel, however, would be particular to the embodiment of the system comprising audio signals from media and voice signals together. [0186] Settings can be accessed to select the size (e.g. recording time) of the buffer and when it records (e.g. automatic when a channel is closed to incoming voice). [0192] For example, when the adjustable speech recognition setting is activated, a delay could be used on PTT messages such that the first 1000 ms (or another amount of time) would record only background noise, after which the user would be prompted to “Speak Now”. The subsequent recording period would record both the user's voice signal and the background noise, but the background noise could be more accurately reduced given the noise signal's approximate form as determined during the initial delay. [0193] For example, if the noise is music coming through speakers and leaking into a microphone, the approximate noise signal can be predicted/estimated from the music signal that is being fed to the speakers. The opposite signal could then be superimposed at the microphone in order to cancel it (the time offset could be compensated for by a pre-set delay or by comparing the predicted to the actual noise signal). To illustrate this concept, imagine a smart phone is being used to play music through a car's speaker system via a Bluetooth connection (or a cord). The phone is thus aware of the music signal being sent to the car's speakers. Now suppose that a Voice Over IP connection is also running simultaneously, such that the person driving the car can be listening to music and talking to whoever is connected at the same time. The music playing out loud in the car could be cancelled at the microphone with great precision because the approximate noise signal is already known to the phone in advance. This methodology would enable voice communication simultaneously with background music or other media (like movie & game sounds) even when loudspeakers are used. [0206] Likewise, automated methods could be used in order to periodically sample the background noise through the periodic activation and recording of the microphone. [00241] In cases of increased integration with the media delivery, the delivery of video and audio could both be delayed intentionally by the same amount, providing a time buffer for Media Cancellation processing.).
Rand however do not explicitly teach:  performing a dual channel to single channel processing on the third audio to obtain a fourth audio, wherein the third audio is dual channel data, and the fourth audio is single channel data.
Konchitsky et al. teaches: performing a resampling processing  (the contents of first audio signal buffer 302 and second audio signal buffer 310 may be segmented and windowed for processing) on the first audio to obtain a third audio (second audio signal buffer 310)  ([0036] FIG. 3 is a flow diagram illustrating processing of audio signals, in accordance with an embodiment of the invention. Background noise 106 acquired by microphones 212a-n may be converted to digital first audio signal buffer 302. Similarly, audio signals received from far end 110 may be processed as second audio signal buffer 310. The audio signals received from far end 110 can be speech signals. In an embodiment of the invention, background noise 106 and audio signals received from far end 110 may be stored as digital first audio signal buffer 302 and second audio signal buffer 310 respectively in memory 206 for processing. Further, the contents of first audio signal buffer 302 and second audio signal buffer 310 may be segmented and windowed for processing. In an embodiment of the invention, the segmentation is done by using a Hanning window… [0037] At block 304, noise power of first audio signal buffer 302 may be calculated. For example, the noise power can be calculated as shown by pseudo program instructions and equation: NoisePower = 0 Loop i = 1 to P NoisePower = NoisePower = input [ i ] 2 End loop Equation 6 ##EQU00006## where `i` is an index, `P` is the number of samples in each frame of first audio signal buffer 302. For example, there can be 160 samples in each frame for a narrowband communication system. In equation (1), `input[ ]` represents first audio signal buffer 302. The result of the above mentioned instructions is the `Noisepower` of first audio signal buffer 302. In an embodiment of the invention, the above mentioned instructions may be stored in memory 206.); performing a dual channel to single channel  processing (attenuating second audio buffer with the gain of first audio buffer to generated fourth and after filtering LPC to fifth audio buffer) on the third audio to obtain a fourth audio (fifth audio buffer), wherein the third audio is dual channel data, and the fourth audio is single channel data; and  eliminating the first audio played by the vehicle terminal in the recorded audio to obtain the second audio by taking the fourth audio (fifth audio buffer) as a reference audio ([0038] Second audio signal buffer 310 is attenuated at a block 314 by a first gain 313 to generate a third audio signal buffer 318. First gain 313 may be within a first predefined range. For example the first predefined range may be from 10% to 30%. Moreover, second audio signal buffer 310 is attenuated at a block 312 by a second gain 315 to generate a fourth audio signal buffer 316. Second gain 315 may be within a second predefined range. For example the second predefined range may be from 70% to 90%. Therefore, the sum of first gain 313 and second gain 315 may equal 100%. The values of gain can be controlled adaptively based on the nose power.[0039] The mean of the noise power (MeanNoisePower) can be calculated by using equation (2): MeanNoisePower = NoisePower P Equation 7 ##EQU00007## [0040] Further, Direct Current (DC) components can be removed from first audio signal buffer 302 as shown by pseudo program instructions and equation: Loop i = 1 to P input [ i ] = input [ i ] 2 - MeanNoisePower End loop Equation 8 ##EQU00008## [0041] At block 308, fourth audio signal buffer 316 may be filtered by using Linear Prediction Coding (LPC) coefficients to generate a fifth audio signal buffer 322. The LPC coefficients are calculated based on the components of first audio signal buffer 302 after the removal of DC components. In an embodiment of the invention, the LPC coefficients may be calculated using Durbin-Levinson method. However, people skilled in the art will appreciate that other techniques such as covariance method, autocorrelation method or other methods may be used to calculate the LPC coefficients. Thereafter, fifth audio signal buffer 322 is added to third audio signal buffer 318 at block 320 to generate a sixth audio signal buffer 324. Sixth audio signal buffer 324 is an enhanced audio signal that may be converted from digital to analog and outputted from earpiece 216 of communication device 102.[0043] Sixth audio signal buffer 324 is an enhanced form of second audio signal buffer 310 that sounds clear to the user of communication device 102 even in presence of background noise 106.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Rand to include the teaching of Konchitsky et al. above in order to output clear sounds to a user of a communication device in the presence of background noise.

Regarding Claims 2 and 8, Rand teaches:  The method according to claim 1, wherein the method further comprises: caching the first audio locally before playing the first audio synchronously with the vehicle terminal ([0186] Recording Buffer: A buffer can store messages for playback. Settings can be accessed to select the size (e.g. recording time) of the buffer and when it records (e.g. automatic when a channel is closed to incoming voice). [00241] In cases of increased integration with the media delivery, the delivery of video and audio could both be delayed intentionally by the same amount, providing a time buffer for Media Cancellation processing.).


Regarding Claim 13, Rand teaches: A nonvolatile memory, wherein the nonvolatile memory has stored thereon a program or an instruction, wherein the method of claim 1 is executed when the program or the instruction is operated on a computer (See rejection of claim 1 and [0035] Yet a further aspect of the present invention is a computer-readable medium comprising instructions in code which are stored in a memory of a mobile device and executable by a processor of the mobile device to cause the mobile device to execute an integrated conversation and music management application for selectively listening to music and conversing with one of a plurality of other users and to cause the mobile device to display a management screen for managing music (or other audio content such as TV, news, etc.) and conversations with the other users. ).


Regarding Claims  18 and 24, Rand teaches:  The method according to claim 1, wherein before the eliminating the first audio played by the vehicle terminal in the recorded audio to obtain the second audio by taking the fourth audio as the reference audio, the method further comprises: performing time calibration (time offset by pre-set delay) on the reference audio (sample) and the recorded audio (See rejection of claim 1, specifically [0193] For example, if the noise is music coming through speakers and leaking into a microphone, the approximate noise signal can be predicted/estimated from the music signal that is being fed to the speakers. The opposite signal could then be superimposed at the microphone in order to cancel it (the time offset could be compensated for by a pre-set delay or by comparing the predicted to the actual noise signal).
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Layton et al. (US 2016/0098989 A1) teach: [0005] In order for speech recognition systems to achieve reasonable recognition rates the audio captured from the microphone may be processed to reduce noise and/or echo. For example, a speech recognition system operating on a mobile phone may utilize the mobile phone's built-in echo canceller/noise suppressor to process the audio captured by the microphone. In some configurations, the speech recognition system does not operate on the same device as the microphone. For example, a wireless headset may capture the audio, process the audio and then transmit the audio to a mobile phone that handles the speech recognition. In an alternative example, an automobile headunit may capture and process the audio and send the resulting audio to a mobile phone or a cloud based server for speech recognition. The audio captured from inside an automobile may be problematic to the speech recognition system because there may be many sources of audio to confuse the speech recognition system. An automobile may have many different audio sources including navigation prompts, music, chimes/gongs and text to speech output. Each of these audio sources may be captured in the microphone signal that is sent to the speech recognition system. There is a need for improved processing of audio captured in an automobile or other similar environments for use in voice recognition systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656